DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitrofanov (20060098695 A1).

Regarding claim 1, Mitrofanov  discloses (see Fig. 1) a device (8) comprising: 
a light splitter (14) configured to receive a source light beam  (probing light from source 12) from a light source and split the source light beam into separate light beams (element 14 splits light in to two beams one toward detector 18 and another toward resonator 16), each emitted through an outlet (inherent to splitter 14 as indicated by arrow); and resonators (16, see paragraph [0025] thin optical resonators), each of which is optically coupled to at least one of the outlets ( as in the Fig. 1, 16 is connected to one outlet of 14) and is configured to steer at least one of the light beams (as in paragraph [0026] steer the light toward detector 18).



Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (20130242400 A1).

Regarding claim 1, Chen (see Fig. 1) a device (100) comprising: 
a light splitter (115) configured to receive a source light beam  (light from source 110, paragraph 0018]) from a light source and split (115) the source light beam into separate light beams (as shown in Fig. 1, light from 110 is split in to 117-119 ), each emitted through an outlet (inherent to splitter 115); and resonators (205 see paragraph [0021]), each of which is optically coupled to at least one of the outlets ( as in the Fig. 1, optical delay 130-134 coupled to light coming from 115 , see paragraph [0021] ) and is configured to steer at least one of the light beams (as in paragraph [0022] steer the light toward 150).

Regarding claim 2, Chen (see Fig. 1) further discloses each resonator (205) is configured to shift the phase of the light beam passing therethrough (see paragraph [0021], phase change) so that each light beam exiting from each resonator has a different phase than each other light beam exiting from each other resonator (see paragraph [0022]).

Regarding claim 3, Chen (see Fig. 2A) further discloses each resonator includes a ring assembly (205).

Regarding claim 15, Chen (see Fig. 1) a device (100) comprising: 
a light splitter (115) configured to receive a source light beam  (light from source 110, paragraph 0018]) from a light source and split (115) the source light beam into separate light beams (as shown in Fig. 1, light from 110 is split in to 117-119 ), each emitted through an outlet (inherent to splitter 115); and resonators (205 see paragraph [0021]), each of which is optically coupled to at least one of the outlets ( as in the Fig. 1, optical delay 130-134 coupled to light coming from 115 , see paragraph [0021] ) and is configured to steer at least one of the light beams (as in paragraph [0022] steer the light toward 150) wherein each resonator includes a ring assembly (205).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen (20130242400 A1) in view of Aozasa et al. (20040012843 A1).

Regarding claim 8, Chen discloses device as in claim 1 and does not teach a variable optical attenuator (VOA) optically coupled to each resonator, wherein the VOAs are configured to equalize amplitudes of the light beams.
Aozasa et al. discloses a variable optical attenuator (VOA) optically coupled to each resonator, wherein the VOAs are configured to equalize amplitudes of the light beams, a light splitter (see claim 17 and claim 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use variable optical attenuator optically coupled with resonator (see paragraph [0172]) with device of Chen for the purpose of controlling the loss of optical signal (see paragraph [0147]).

Regarding claim 9, Aozasa et al. further discloses a monitor photodiode optically connected to each resonator and configured to sense the power of the light beam emitted from the corresponding resonator (see paragraph [0183]).

Regarding claim 11, Chen (see Fig. 1) further discloses an array of grating couplers configured to couple light emitted from the resonators to free space (see paragraph [0021] discloses dispersive element as diffractive grating).

Regarding claim 12, Aozasa et al. further discloses (see Fig. 6) further discloses a charge-coupled device (CCD) array  (monitor 419) configured to sample light being emitted from the array of grating couplers to support a feedback loop (feedback loop 404, inherent to disclosure at paragraph [0149]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen (20130242400 A1) in view of Hochberg et al. (20100187442  A1).

Regarding claim 13, Chen discloses device as in claim 1 and does not teach the light splitter comprises at least two light splitter components optically coupled in series, each light splitter component including one inlet port and more than one outlet port.
Hochberg et al. discloses (see Fig. 19)  the light splitter (102-103) comprises at least two light splitter components (102 and 103) optically coupled in series, each light splitter component including one inlet port and more than one outlet port (inherent to 102-103, see paragraph [0135]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate  two light splitter components optically coupled in series within the device of  Chen for the purpose of characterizing remote object using LIDAR (see paragraph [0003] and [0135]).

Regarding claim 14, Hochberg et al. discloses (see Fig. 19)  the light splitter (102-103)  is a multi- mode interference (MMI) light splitter.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hochberg et al. (20100187442  A1).

Regarding claim 20, Hochberg et al. discloses a solid state light detection and ranging (LIDAR) device (see paragraph [0134]) comprising:
a substrate (see paragraph [0135]) and an electronic/photonic integrated light-coupling circuit (photonic circuit beam steering device 100) supported by the substrate and configured to consume less than one Watt of power (see paragraph [0059] discloses use of 0.03mw power), the circuit comprising:,  
a light splitter (102) configured to receive a source light beam from a light source and resonators, each of which is optically coupled to at least one of the outlets and is configured to steer at least one of the light beams. (as shown in the fig .19 and see paragraph [0136] discloses “a plurality of optical couplers 106 is configured to radiate a steered electromagnetic beam (photonic beam) in a desired direction away from the integrated photonic beam steering device 100”)
Hochberg et al. do not specifically state to split the source light beam into at least 200 separate light beams, each emitted through an outlet.
Hochberg et al. discloses “The row splitters 103 are configured to split each of the original paths 107 further into two or more row paths 108. In some embodiments, there can be additional cascaded row splitters 103 (not shown) and/or row splitters having more than two split paths (also, not shown)”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to split the source light beam into at least 200 separate light beams, each emitted through an outlet; since Hochberg et al. discloses having row splitter can have more than two rows (see paragraph [0135]) for the purpose of characterizing remote object using LIDAR (see paragraph [0003] and [0135]).

Allowable Subject Matter
	Claims 4 and 10 and 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 4, 10 and 16, although the prior art teaches examples of beam splitting and steering device, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, 10 and 16, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

	claims 5-7 depends on claim 4 and claims17-19 depends on claim 16 allowed for the same reasons.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drobot et al. (6341118) discloses Lidar device, Negabuchi (7410274 B2) discloses Light guide device having light dividing and transmitting element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        May 15, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872